

	

		II

		109th CONGRESS

		1st Session

		S. 734

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To provide for agreements between Federal agencies to

		  partner or transfer funds to accomplish erosion goals relating to the coastal

		  area of Louisiana, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Together-Immediately Defeating

			 Erosion Act of 2005

				.

		

			2.

			Conservation, protection, and restoration programs

			

				(a)

				Purpose

				The purpose of this Act is to encourage Federal agencies to carry

			 out comprehensive, interagency projects relating to the conservation,

			 protection, and restoration of the coastal area of the State of

			 Louisiana.

			

				(b)

				Use of funds

				

					(1)

					In general

					Any funds authorized to be appropriated under section 3 shall be

			 used in a manner that is consistent with a multi-agency, comprehensive

			 conservation, protection, and restoration program for the coastal area of

			 Louisiana.

				

					(2)

					Secretary of commerce

					The Secretary of Commerce, acting through the National Oceanic

			 and Atmospheric Administration, shall use funds authorized to be appropriated

			 under section 3(a)—

					

						(A)

						to collect data relating to the coastal area of the State of

			 Louisiana regarding—

						

							(i)

							environmental restoration;

						

							(ii)

							resource protection; and

						

							(iii)

							protection and recovery of fisheries;

						

						(B)

						to carry out a restoration project relating to the coastal area

			 of the State of Louisiana, as the Secretary determines to be appropriate;

			 or

					

						(C)

						to enter into an agreement with another Federal agency to partner

			 or transfer funds to achieve the purpose described in subsection (a).

					

					(3)

					Secretary of the interior

					The Secretary of the Interior, acting through the Geological

			 Survey, shall use funds authorized to be appropriated under section

			 3(b)—

					

						(A)

						to collect biological, ecological, environmental, geological, and

			 geographical data relating to the coastal area of the State of

			 Louisiana;

					

						(B)

						to monitor and analyze the data collected under subparagraph (A)

			 or paragraph (2)(A);

					

						(C)

						to carry out any other appropriate activity, as determined by the

			 Secretary, in accordance with subsection (a); or

					

						(D)

						to enter into an agreement with another Federal agency to partner

			 or transfer funds to achieve the purpose described in subsection (a).

					

			3.

			Authorization of appropriations

			

				(a)

				Department of Commerce

				There is authorized to be appropriated to carry out section

			 2(b)(2) $50,000,000 for each of fiscal years 2006 through 2016.

			

				(b)

				Department of the Interior

				There is authorized to be appropriated to carry out section

			 2(b)(3) $32,000,000 for each of fiscal years 2006 through 2016.

			

